DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 09/23/2021.
Claims 1, 3 – 16 and 18 – 25 are presented for examination.

Allowable Subject Matter
Claims 1, 3 – 16 and 18 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 3 – 13 and 22, the prior art fails to show wherein two of the four magnetic field sensing elements are positioned on one side of the intersection line and the other two of the four magnetic field sensing elements are positioned on the other side of the intersection line, wherein each of the four magnetic field sensing elements has a respective axis of maximum sensitivity, wherein each of the four magnetic field sensing elements is arranged so that each respective axis of sensitivity is substantially parallel to the axis of rotation.  These features taken together 
As to claims 14 – 16, 18 - 20 and 24, the prior art fails to show wherein each of the four magnetic field sensing elements each has a respective axis of maximum sensitivity, wherein each of the magnetic field sensing elements is positioned so that the respective axes of maximum sensitivity are substantially parallel to the axis of rotation of the target.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 21 and 25, the prior art fails to show wherein each of the magnetic field sensing elements each has a respective axis of maximum sensitivity, wherein each of the magnetic field sensing elements is positioned so that the respective axes of maximum sensitivity are substantially parallel to the axis of rotation of the target and means for using the first and second bridge circuits to produce an output signal representing a state of the magnet.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/REENA AURORA/Primary Examiner, Art Unit 2858